,   AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case


                                         UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                  UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                    V.                                   (For Offenses Committed On or After November 1, 1987)
                    Juan OLIVAREZ-GUZMAN
                                                                            Case Number:         19MJ24512-AGS

                                                                         RUSSOM GEBREAB, CJA

    REGISTRATION NO.                 88893298
                                                                         Defendant's Attorney

                                                                                                       FIL. E        0···7
    The Defendant:
     ~      pleaded guilty to count(s)    1 OF THE COMPLAINT
                                                                                                    I   feh 1 2 2020      l'
                                                                                                   CLERi, US DISTRICT COURT
                                                                                                SOUTHERN DISTRICT OF CALIFORNIA
     D   was found guilty on count(s)                                                           BY               .      DEPUTY
         after a nlea of not 011iltv.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                           Count
     Title & Section                     Nature of Offense                                                                Number(s)
     8 USC 1325 (a)(l)                   IMPROPER ATTEMPTED ENTRY BY AN ALIEN                                                1
                                         (MISDEMEANOR)




            The defendant is sentenced is provided on page 2 of this judgment

     D      The defendant has been found not guilty on count( s)

     D      Count(s)                                                are Dismissed without prejudice on the motion of the United States.
                       --------------
      ~      Assessment : REMITTED



      igJNo fine                    •
                                    Forfeiture pursuant to order filed                                        , included herein.
             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
     change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
     judgment are fully paid. If ordered to pay restitution, _the defendant shall notify the court and United States Attorney of any
     material change in the defendant's economic circumstances.

                                                                          February 12, 2020




                                                                          HON. A      G. SCHOPLER
                                                                          UNITED STATES MAGISTRATE JUDGE


                                                                                                                      19MJ24512-AGS
DEFENDANT:               Juan OLIVAREZ-GUZMAN                                                     Judgment - Page 2 of2
CASE NUMBER:             l 9MJ24512-AGS


                                                IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
28 DAYS CUSTODY OF BOP (26 DAYS CREDIT FOR TIME SERVED FROM ARREST ON 11/28/2019
THROUGH RELEASE ON 12/23/2019)




•     Sentence imposed pursuant to Title 8 USC Section 1326(b).
•     The court makes the following recommendations to the Bureau of Prisons:




 •    The defendant is remanded to the custody of the United States' Marshal.

 •    The defendant shall surrender to the United States Marshal for this district:
      •   d
                ---------               AM               on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

      •     as notified by the United States Marshal.

      The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •    Prisons:
       •    on or before
       •    as notified by the United States Marshal.
       •    as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on
                                ------------- to
 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                      19MJ24512-AGS
